Case 19-61608-grs           Doc 611      Filed 06/04/20 Entered 06/04/20 18:27:21                      Desc Main
                                         Document     Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                                      LONDON DIVISION

    In re:                                                )                 Case No. 19-61608
                                                          )
    Americore Holdings, LLC, et al.,1                     )                 Jointly administered
                                                          )
                            Debtors.                      )                 Chapter 11
                                                          )


                      CHAPTER 11 TRUSTEE’S RESERVATION OF RIGHTS
                           WITH RESPECT TO CLAIMS OF LIEN

             Carol L. Fox (the “Trustee”), in her capacity as chapter 11 trustee of Americore Holdings,

LLC and its debtors affiliates (collectively, the “Debtors”) in the above-captioned bankruptcy

cases (collectively, the “Chapter 11 Cases”), by and through her undersigned counsel, hereby

submits this reservation of rights with respect to the Claims of Lien (defined below).

             1.     On May 12, 2020, the above-referenced court (the “Court”) entered the Order

Granting Trustee’s Motion for Entry of an Order: (I) Approving Bidding Procedures in

Connection with the Sale of Substantially all of the Debtors’ Assets (St. Alexius), (II) Establishing

Procedure for the Assumption and/or Assignment by the Trustee of Certain Executory Contracts

and Unexpired Leases, (III) Approving the Form and Manner of Notice of Bidding Procedures,

(IV) Setting Objection Deadlines, and (V) Granting Related Relief [Docket No. 541] and Order

Granting Trustee’s Motion for Entry of an Order: (I) Approving Bidding Procedures in

Connection with the Sale of Substantially all of the Debtors’ Assets (Ellwood), (II) Establishing



1
  The Debtors in these Chapter 11 Cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC (3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation # 1
(2766).


                                                         1
4846-5197-4079.1
Case 19-61608-grs         Doc 611      Filed 06/04/20 Entered 06/04/20 18:27:21                  Desc Main
                                       Document     Page 2 of 4



Procedure for the Assumption and/or Assignment by the Trustee of Certain Executory Contracts

and Unexpired Leases, (III) Approving the Form and Manner of Notice of Bidding Procedures,

(IV) Setting Objection Deadlines, and (V) Granting Related Relief [Docket No. 542] (together, the

“Bidding Procedure Orders”).

         2.        Pursuant to the Bidding Procedure Orders, certain entities (collectively, the

“Claimants”) filed the following claims of lien (collectively, the “Claims of Lien”):2

                      a. Notice of Claim of Lien by Toby Mug Financing, LLC [Docket No. 553];

                      b. Notice of Claim of Lien by HMFCG, Inc. [Docket No. 559];

                      c. Notice of Claim of Lien by Union Funding Source [Docket No. 560];

                      d. Notice of Claim of Lien of Ellwood City Area School District Against Real

                         Estate of Ellwood Medical Center Real Estate, LLC [Docket Nos. 564-566,

                         570-575, 577-579, 582];

                      e. Notice of Claim of Lien filed by the Borough of Ellwood City, Pennsylvania

                         [Docket Nos. 568, 581]; and

                      f. Notice of Claim of Lien by The Third Friday Total Return Fund, LLP

                         [Docket No. 584].

         3.        To preserve the assets of the Debtors’ bankruptcy estates (collectively, the

“Estates”), the Trustee has deemed it to be in the best interests of the Estates to refrain from

objecting to the Claims of Lien, and, thus, the ability of the Claimants to credit bid pursuant 11

U.S.C. § 363(k), as the Claimants expressly disclaimed any right to credit bid by and through their

respective Claim of Lien.


2
 In addition to the following Claims of Lien, Penn Med, LLC [Docket No. 576] and Pelorus Equity Group, Inc.
[Docket Nos. 583, 585] filed claims of lien against the assets of the Debtors. Contemporaneously herewith, the
Debtors have filed objections to such claims of lien.


                                                      2
4846-5197-4079.1
Case 19-61608-grs          Doc 611    Filed 06/04/20 Entered 06/04/20 18:27:21            Desc Main
                                      Document     Page 3 of 4



         4.        The Trustee expressly reserves the right to assert any rights, claims, objections,

remedies, and defenses as to the purported claims, liens and security interests underlying or

identified in the Claims of Lien, including, without limitation, any objections to the validity,

amount, priority, enforceability or allowance of any such claims, liens or interests under any

applicable agreements, title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the

“Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), or

any other applicable rules or law, as may be warranted by attendant facts and circumstances.

Without limiting the generality of the foregoing, the Trustee expressly reserves the right to object

to the security interests asserted by HMFCG, Inc. and Union Funding Source on the basis that the

security interests asserted by such entities were perfected within with the 90-day period

immediately preceding the Petition Date [see Docket Nos. 559-2, at p. 2, and 560-2, at pp. 2-13]

and, thus, constitute avoidable transfers under Section 547 of the Bankruptcy Code.



 Dated: June 4, 2020                             /s/ Jimmy D. Parrish
                                                 Jimmy D. Parrish (admitted pro hac vice)
                                                 Florida Bar No. 526401
                                                 Baker & Hostetler LLP
                                                 200 South Orange Avenue, Suite 2300
                                                 Orlando, Florida 32801
                                                 Telephone 407-649-4000
                                                 Facsimile 407-841-0168
                                                 jparrish@bakerlaw.com
                                                 Counsel to Carol L. Fox, Chapter 11 Trustee




                                                   3
4846-5197-4079.1
Case 19-61608-grs      Doc 611    Filed 06/04/20 Entered 06/04/20 18:27:21           Desc Main
                                  Document     Page 4 of 4



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 4, 2020, a true and correct copy of the foregoing was
served electronically through the Court’s ECF system upon all Filing Users accepting Notice of
Electronic Filing and via U.S. First Class Mail, postage prepaid to: Matthew D. Ellison, Taft A.
McKinstry, Fowler Bell PLCC, 300 West Vine Street, Suite 600, Lexington, KY 40507-1751
(Counsel for Toby Mug Financing, LLC); Jeffrey R. Teeters, Wood & Lamping, LLP, 600 Vine
Street, Suite 2500, Cincinnati, OH 45202 (Counsel for HMFCG, Inc. and Union Funding Source);
Paul R. Yagelski, Rothman Gordon, P.C., 310 Grant Street, Grant Building – Third Floor,
Pittsburgh, PA 15219 (Counsel for Ellwood City Area School District); R. Aaron Hostettler,
Hamm, Milby, & Ridings, PLLC, 120 North Main Street, London, KY 40741 (Counsel for The
Borough of Ellwood City, PA); Bradley S. Shraiberg, Joshua B, Lanpheaar, Shraiberg, Landau &
Page, P.A. 2385 NW Executive Center D rive, Suite 300, Boca Raton, FL 33431 (Counsel for The
Third Friday Total Return Fund, LLC).

                                            /s/ Jimmy D. Parrish
                                            Jimmy D. Parrish




                                               4
4846-5197-4079.1
